Citation Nr: 0723143	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-18 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant

INTRODUCTION

The veteran had active service from August 1959 to August 
1963. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of July 2006 from the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In March 2007, a video conference hearing was held in 
Washington, D.C., before the undersigned, who is the 
Veterans Law Judge making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(b), (c) (West 2002).  A transcript of 
that hearing has been associated with the record on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran claims that his current hearing loss is related 
to service.  He reports that he was exposed to the noise 
from airplanes while serving in the U.S. Air Force.  Service 
records show that he served as an aircraft propeller 
mechanic.  Service medical records reference treatment for 
pain in the right ear in May 1960.  The veteran testified 
that his right eardrum was punctured during this procedure 
and believes this also resulted in hearing loss as well as 
his exposure to loud noise in service.  VA examination in 
June 2005 demonstrates moderately severe sensorineural 
hearing loss of the right ear, mild sensorineural hearing 
loss of the left ear; bilateral tinnitus was noted during 
the examination but not reported in the diagnosis.  No 
opinion as to the etiology of these disorders was provided.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on 
the claim.  Under the circumstances in this case, a VA 
examination is warranted.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

Accordingly, the case is REMANDED for the following action:

1.  Provide a VA examination to determine 
the nature and etiology of his claimed 
bilateral hearing loss and tinnitus.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  The examiner is 
requested to state in the examination 
reports that the claims folder has been 
reviewed.

The examiner should express an opinion as 
to whether the veteran's has a current 
bilateral hearing loss and/or tinnitus 
that are "due to," "more likely than not 
due to" (likelihood greater than 50%), 
"at least as likely as not due to" (50%), 
"less likely than not due to" (less than 
50% likelihood), or "not due to" the 
veteran's military service.  The opinion 
should discuss the likelihood of hearing 
loss resulting from a punctured eardrum 
in service as claimed by the veteran as 
well as whether current hearing loss and 
tinnitus resulted from exposure to loud 
noise in service.  Report any residuals 
noted from perforation or either eardrum.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide 
a complete rationale for any opinions 
provided.

The veteran is competent to report his 
experiences, such as being exposed to 
loud noise as to his experiences aboard 
ship, and readily observable symptoms, 
such as difficulty hearing or ringing in 
his ears; however, as a layperson, the 
veteran is not competent to provide a 
medical diagnosis or a medical nexus.

2.  After the development requested 
above has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal remains 
denied, furnish a supplemental 
statement of the case (SSOC) to the 
veteran and his representative and give 
them the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).




